January       I,   1974



The Honorable       Clayton   T.   Garrieon                  Opinion    No.    H-     198
Executive   Director
Texas Parks     & Wildlife   Department                      Re:     Entitlement     of Game
John H. Reagan      Building                                         Wardens     to Credit    toward
Austin,   Texas 78701                                                longevity    salary   increase*
                                                                     while serving      in admini-
Dear    Mr.   Garrison:                                              strative  positions.

         You have asked our opinion regarding   the eligibility                 of game      wardens
for    Longevity increases in their salaries. Your question                   is:

                      “Does a commis’sioned      Game Warden or District
               Supervisor   lose service  time credit for longevity          pur-
               poses for the period assigned      to a classified     position    as
               a Law enforcement    administrator     when later re-assigned
               to a Game Warden or District       Supervisor      position?    ”


          The relevant  law, found on page III-119 of the General                 Appropriation
Act    for the 1974-1975 fiscal years (House Bill No. 139, 63rd                   Leg.),   provides:

                        “It is expressly    provided   that the Parks and
               Wildlife     Department    pay longevity    to Commissioned
               Game Wardens         up to and including     the grade of Captain.
               The amounts to be paid to each individual            position   shall
               be based on the length of service         in law enforcement       of
               Game Laws within the Department,              according    to the
               following     schedule:

                5 years                                            $10.00   per     month
                10 years                                            20.00   per     month
                15 years                                           30.00    per     month
                20 years                                           40.00    per     month
                25 years                                           50.00    per     month”




                                              p.   932
The   Honorable       Clayton   T.   Garrison,        page   2     (H-194)




         You advise     us that:

                         ” 1the] Department      has administrative     requirements
                  for Law enforcement        personnel    which require   the assi,gn-
                  ment of Commissioned          Game Wardens and District        Super-
                  visors   to administrative      positions.    Reassignment    of law
                  enforcement     administrative      personnel   back to duties as
                  Game Wardens       and District     Supervisors    may likewise
                   occur  from time to time. ”

         The language of the Act requires          that the increases    “be based on the
length of service     in Law enforcement        of Game Laws within the Department.        ‘I
We believe     that it is necessary     for a commissioned        game warden to be
actual,ly engaged in enforcement          of the game laws to qualify for a longevity
increase     under this appropriation       rider.    See, Attorney     General  Opinion
M-883     (1971). Whether      the administrative      positions  you describe    actually
involve    law enforcement      work is a fact question which this office is without
authority    to determine.       Compare    Attorney    General    Opinion C-140 (1963)
where all relevant       facts were given.       Each case would depend on its particular
facts.

         It is our opinion      that a commissioned              game    warden!s     service   in an
administrative       position     is not precluded     from consideration        in determining
the officer’s    length of service        for the purposes       of longevity    salary  increases.
However,      each    case   will   require   a factual    determination      by the  Commission
as to whether      the officer      was engaged in the enforcement            of the game laws
while    serving    in the administrative        position.      Compare     Attorney    General’s
Opinion     No.    H-10 5 (1973).

                                                  SUMMARY

                          A commissioned      game warden’s    entitlement   to credit
                   toward a longevity    salary increase   while serving   in an
                   administrative   position   will depend on a determination      by
                   the Commission     that the officer  was engaged in enforcing
                   the game laws while serving       as an administrator.




                                             u          Attorney        General     of Texas




                                                 p.   933
The   Honorable   Clayton   T.   Garrison,        page   3   W-198)




APPROVED:




DAVID   M. KENDALL,         Chairman
Opinion  Committee  ’




                                             p.    934